Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. Claims 1, 3-6, 8-19 are pending.
3. Claim 2, 7, are canceled.
4. Claim 17-19 have been added.
5. Claim 1, 3-6, 8-19 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-8, 13-16,17,18,19 is rejected under 35 U.S.C. 103 as being unpatentable over Boatright (PG-PUB 2015/0023372 A1) in view of Kondapalli et al. (US-PG-PUB 2010/0049964 A1).

The instant application is about packet switched data network and is shown in figure 3 below. 
    PNG
    media_image1.png
    850
    601
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    762
    573
    media_image2.png
    Greyscale





The secondary reference Kondapalli is about integrating [precise time protocol and media access control and is shown in fig. 5

    PNG
    media_image3.png
    443
    620
    media_image3.png
    Greyscale

As to claim 1.Boatright teaches a communication node for a packet-switched data network (Boatright [0039] a AVB network having node and [0038] PTP which is a precision time protocol designed to distribute precise time over packet switched Ethernet network), comprising:
an integrated circuit with a system of electronic components for sending and/or receiving audio and/or video data, particularly of an audio and/or video data stream(Boatright [0028] lines Ethernet network which include AVB which include audio and video data and see figure 1);
(Boatright [0028] lines 1-9, traffic rate being generated in accordance with traffic class and avb which uses MAC to forward communication) , by way of which the communication node is connectable to a communication line data network(Boatright fig. 1 an AVB interface which operate according to MAC and connected to a network),
wherein the system comprises a real-time clock synchronization unit for synchronizing time information with other communication nodes (Boatright [0038] lines 5-11, 802.1as which is used for synchronization of time sensitive application which requires real time synchronization and [0038] PTP)   and a queue management unit(Boatright [0038] lines 5-11, forwarding and queuing time sensitive stream); and
Boatright does not teach wherein the media access control component is connected via an internal first interface to the physical interface for exchanging data, wherein the internal first interface is a Media Independent Interface (MII);
wherein the real time clock synchronization unit and the queue management unit are fully arranged in the physical interface such that, when sending and/or receiving the audio and/or video data, the physical interface, operating on the physical layer of the integrated circuit, performs functions of the real-time clock synchronization unit and the queue management unit, and the media access control component and the media access control layer do not perform the functions of the real-time clock synchronization unit and the queue management unit.
(Kondapalli [0023] MAC layer and Physical connected via a MII (media independent interface);
wherein the real time clock synchronization unit and the queue management unit are fully arranged in the physical interface (looking at applicant specification as published [0005]  the queue management  can be implemented using FIFO based on this  Kondapalli fig.5 PHY module 402 having a time stamp module 410 i.e. a clock synchronization unit and a FIFO module 412 i.e. queueing management module)  such that, when sending and/or receiving the audio and/or video data (Kondapalli [0030] phy core transmit and receive data) , the physical interface (Kondapalli [0029] [0030] physical layer), operating on the physical layer of the integrated circuit (Konpadalli [0029] network device having physical layer), performs functions of the real-time clock synchronization unit and the queue management unit (Kondapalli fig. 5 a physical layer module 402 providing timestamping 410  i.e. clock management and FIFO i.e. queue management 412), and the media access control component and the media access control layer do not perform the functions of the real-time clock synchronization unit and the queue management unit (Kondapalli fig. 5 a physical layer module 402 providing timestamping 410  i.e. clock management and FIFO i.e. queue management 412both function being fulfill at the physical layer and not at the MAC layer).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kondapalli and 

As to claim 3.  The combination of Boatright, and Kondapalli teaches all limitations of parent claim 1, 
Boatright teaches wherein the real time clock synchronization unit is based on the standard 802.IAS and has implemented all of its functionalities (Boatright [0038] lines 5-11, 802.1as).

As to claim 4. The combination of Boatright, and Kondapalli teaches all limitations of parent claim 3,
 Boatright teaches wherein a first part of the functionality of the real time clock synchronization unit is carried out as hardware (Boatright fig 1 component 115 AVB interface which is a hardware and [0035] lines 5-7, an AVB interface which is hardware ), by which time synchronization with other communication nodes of the data network is, particularly autonomously, operable (Boatright [0031] a configuration that set independence of the block processing time of the digital device which is autonomous synchronization and [0085] a transmit rate being set independently from the block processing time of the DSP).

As to claim 5. The combination of Boatright, and Kondapalli teaches all limitations of parent claim 3, 
Boatright teaches wherein a second part of the functionality of the real time clock synchronization unit is carried out as software (Boatright [0027] lines 11-13, functional blocks implemented as software or hardware) for implementing a measurement of propagation delays and/or the transmission of information for time synchronization and/or choosing one of the communication nodes of the data network as a master node (Boatright [0094] 6-11 transmission rate which is information related to synchronization which is being transmitted and [0092] transmit rate being set based on signal latency ).

As to claim 6. The combination of Boatright, and Kondapalli teaches all limitations of parent claim 1, 
Boatright teaches wherein the real-time clock synchronization unit comprises at least one register (Boatright [0091] line 6AVB bridge containing a configuration register), in which a single or several pieces of time information determined by the real-time clock synchronization unit are stored during operation of the communication node(Boatright [0091] line 6AVB bridge containing a configuration register [0091]  lines 8,9 configuration register defining time interval between frames which is synchronization information), wherein the at least one register is readable via the first interface by the media access control component and/or by another component of the system(Boatright [0091] line 6, AVB bridge containing a configuration register [0091]  lines 8,9 configuration register defining time interval between frames which is synchronization information and  [0091] lines 9-12, AVB configuration being retrieved from register therefore register is readable or accessible via interface ).

As to claim 8. The combination of Boatright, and Kondapalli teaches all limitations of parent claim 1, 
Boatright teaches wherein the real-time clock synchronization unit is configurable as master node or as slave node by storing a predetermined piece of information in a predetermined register during operation of the communication node(Boatright [0050] lines 1-4, AVB transmit rate of  a traffic class being set based on traffic rate of a DSP [0052]  and device synchronizing its clock based on a DSP transmission rate AVB bridge and other device synchronizing themselves  other device in the network  [0091] line 6AVB bridge containing a configuration register [0091]  lines 8,9 configuration register defining time interval between frames which is synchronization information and  [0091] lines 9-12, AVB configuration being retrieved from register therefore register is readable or accessible via interface  [0085] a DSP acting as a talker ), the information being readable by the media access control component and/or by another component of the system via the first interface (Boatright [0091] line 6AVB bridge containing a configuration register [0091] lines 8, 9 configuration register defining time interval between frames which is synchronization information and [0091] lines 9-12, AVB configuration being retrieved from register therefore register is readable or accessible via interface).

As to claim 13. The combination of Boatright, and Kondapalli teaches all limitations of parent claim 1, 
Boatright teaches in which only the real time clock synchronization unit arranged in the physical interface carries out a particularly autonomous time synchronization process with other communication nodes of the data network as well as a measurement of propagation delays (Boatright [0031] a configuration that set independence of the block processing time of the digital device which is autonomous synchronization and [0085] a transmit rate being set independently from the block processing time of the DSP) and/or transmission of information for time synchronization and/or choosing one of the communication nodes of the data network as a master node(Boatright [0094] 6-11 transmission rate which is information related to synchronization which is being transmitted [0038] lines 5-11 802.1as which is used for synchronization of time sensitive application which requires real time synchronization).

As to claim 14. The combination of Boatright, and Kondapalli teaches all limitations of parent claim 13, 
Boatright teaches wherein the queue management unit outputs data packets, which are received from the first and second interface by the system (Boatright [0066] lines 1-4, process block being outputted by DSP to a Buffer interface and [0066] lines 10-14, data being generated and getting into a first buffer and a second buffer which are buffer interfaces), or optionally by the external audio component, according to specific criteria, to the communication line of the data network for transmission.

As to claim 15. The combination of Boatright, and Kondapalli teaches all limitations of parent claim 13, 
Boatright teaches wherein the real-time clock synchronization unit stores one or several pieces of time information in a register or a respective register, in order to provide the one or several pieces of information, for processing,
to the media access control component (Boatright [0091] line 6 AVB bridge containing a configuration register [0091]  lines 8,9 configuration register defining time interval between frames which is synchronization information), and/or to the one other component of the system, by a read access to the register(s), via the first interface 

As to claim 16. The combination of Boatright, and Kondapalli teaches all limitations of parent claim 13, 
Boatright teaches wherein the real-time synchronization unit writes a predetermined piece of information into a predetermined register (Boatright [0091] lines 1-8,a register storing configuration information and transmission rate being configured), wherein the predetermined piece of information indicates whether the communication node is configured as a master node or as a slave node (Boatright [0037] lines 5-10, a digital device acting as a talker or listener), wherein the predetermined register is readable, by a read access, by the media access control component (4) and/or another component of the system, via the first interface(Boatright [0066] lines 6-10 information in  register being read).

As to claim 17. The combination of Boatright, and Kondapalli teaches all the limitation of parent claim 1,
 Boatright does not teach wherein the functions of the queue management unit that are performed by the physical interface include traffic shaping.
	However Kondapalli from a similar field of endeavor teaches wherein the functions of the queue management unit that are performed by the physical interface include traffic shaping(Kondapalli fig. 5 a physical layer module 402 providing timestamping 410  i.e. clock management and FIFO i.e. queue management 412both function being fulfill at the physical layer).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kondapalli and Boatright to use physical layer module for synchronization and clock management because Kondapalli teaches a method for integrating PTP protocol and media access function in a network device, thus providing easier interoperability thus proving efficient spectrum utilization (Kondapalli [0002]).

As to claim 19. The combination of Boatright, and Kondapalli teaches all limitations of parent claim 1, 
Boatright teaches wherein the real-time clock synchronization unit synchronizes the time information using a precision time protocol (PTP) clock (Boatright [0038] lines 5-11, 802.1as which is used for synchronization of time sensitive application which requires real time synchronization and [0038] PTP).   



As to claim 9. The combination of Boatright, Kondapalli teaches all limitation of parent claim 1, 
The combination of Boatright, Kondapalli does not teach wherein the physical interface comprises a device for encoding and/or decoding audio data according to the specification IEEE 1722 Transport.
However Schramm from a similar field of endeavor teaches characterized in that the physical interface comprises a device for encoding and/or decoding audio data, particularly according to the specification IEEE 1722 Transport (Schramm [0144] IEEE 1722 and [0051] decoded packet being outputted via IEEE1722 which is part of synchronization system, therefore IEEE 1722 capable of transporting the encoded data [0033] data being decoded by first processing unit and second processing unit [0036] second processing unit having audio and video decoding unit and [0085] ).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Schramm and the combined teaching of Schramm and the combined teaching of Boatright, Kondapalli to use an AVB module to synchronize and manage queue. Because Schramm teaches a method to achieve time synchronization between audio and video system by providing a system that allow for (Schramm [0008]).

As to claim 10. The combination of Boatright, Kondapalli teaches all limitation of parent claim 1, 
The combination of Boatright, Kondapalli does not teach wherein the device for encoding and/or decoding audio data is coupled via a second interface with the system or with an external audio component for directly exchanging data.
However Schramm from a similar field of endeavor teaches characterized in that the device for encoding and/or decoding audio data is coupled via a second interface with the system or with an external audio component for directly exchanging data (Schramm [0012] data being decoded and [0077] lines 7-13 multiple components communicating via a network so external to a specific system).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Schramm and the combined teaching of Schramm and the combined teaching of Boatright, Kondapalli to use an AVB module to synchronize and manage queue. Because Schramm teaches a method to achieve time synchronization between audio and video system by providing a system that allow for decoding video signal in a synchronized manner by multiple node of a system thus providing better service and more reliable information to the end user(Schramm [0008]).

9. Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boatright (PG-PUB 2015/0023372 A1) in view of Kondapalli et al. (US-PG-PUB .

As to claim 11. The combination of Boatright, Kondapalli and Schramm teaches all limitation of parent claim 10, 
The combination of the combination of Boatright, Kondapalli and Schramm does not teach wherein the second interface is a serial audio interface, particularly l2S.
However Dull from a similar field of endeavor teaches Characterized in that the second interface is a serial audio interface, particularly l2S (Dull [0028] lines 8, 9 serial bus interface or I2C 2 wire serial).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Dull and the combined teaching of Dull and the combine teaching of Boatright, Kondapalli and Schramm use an AVB module to synchronize and manage queue. Because Dull teaches a method providing greater flexibility in filtering datagram thus providing cost saving to operators (Dull [0003]).

10.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boatright (PG-PUB 2015/0023372 A1) in view of Kondapalli et al. (US-PG-PUB 2010/0049964 A1) in and in view of Dull (PG-PUB 2005/0018693)

As to claim 12. The combination of Boatright, Kondapalli teaches all limitation of parent claim 1, 

However Dull from a similar field of endeavor teaches characterized in that the queue management unit is configured to execute the leaky bucket algorithm (Dull [0050] lines 1-4, leaky bucket which is used to manage queue).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Dull and the combined teaching of Dull and the combine teaching of Boatright, Kondapalli to use an AVB module to synchronize and manage queue. Because Dull teaches a method providing greater flexibility in filtering datagram thus providing cost saving to operators (Dull [0003]).

11. Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boatright (PG-PUB 2015/0023372 A1) in view of Kondapalli et al. (US-PG-PUB 2010/0049964 A1) in and Pannell (US-PG-2013/0215743 A1).

As to claim 18. The combination of Boatright, Kondapalli teaches all the limitations of parent claim 1,
The combination of Boatright, Kondapalli does not teach  wherein the functions of the queue management unit that are performed by the physical interface include delaying or rejecting data packets to be sent from the communication node to another communication node of the packet-switched network based on specific criteria.
(Pannell [0077] delay frame transfer based on transfer time).
Thus, it would have been obvious to a person of ordinary before the effective filling date of the application to combine the teaching of Pannell and the combined teaching of Boatright and Kondapalli to use a delay to delay packet based on specific condition. Because Pannell teaches a method of prioritizing packet of different class thus providing efficient spectrum utilization (Pannell [0009]).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VOSTER PREVAL/Examiner, Art Unit 2412         

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412